DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
This application has been filed as a divisional application of prior application no 15/258,349, filed September 7, 2016.
Information Disclosure Statement
The information disclosure statement filed September 4, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received September 4, 2019 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it employs legal phraseology therein.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “configured to”, “comprising” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification recites attaching an indoor ventilation system or an outdoor ventilation system when the fuel cell system is intended for outdoor use (para. [0010]).  This is unclear and may be in error as it would appear that the indoor ventilation system is employed when the fuel cell system is intended for indoor use rather than outdoor use.  
Appropriate correction is required.
Claim Objections
Claim 2 objected to because of the following informalities:  the phrase “the outdoor ventilation assembly comprises ventilation module comprising” appears to be grammatically improper and should be expressed as “the outdoor ventilation assembly comprises a ventilation module comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to the method of claim 1, the claim recites at lines 4-6 of attaching either an indoor ventilation system or an outdoor ventilation system based on the same condition (if the fuel cell system is intended for outdoor use).  It is unclear how the alternative of attaching either an indoor ventilation system or outdoor ventilation system is achieved when the condition for attachment (intended for outdoor use) is the same.  It may be that the condition for attaching an indoor ventilation assembly to the fuel cell modules is employed if the fuel cell is intended for indoor use rather than outdoor use (see disclosed embodiments).  Clarification is respectfully requested.
Claims 1-5 are unclear as to whether or not the claims mean to invoke 35 U.S.C. 112f.  A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (1) when it is unclear whether a claim limitation invokes35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Notably, claim 1 recites “the indoor ventilation assembly is configured to” (claim 1) with only function thereafter in claim 1, which appears to invoke 112f.  However, in dependent claims, such as claim 2, the claim recites specific structure to the indoor ventilation assembly (ventilation assembly comprises inlets, diverter, fan guide assembly, fan housing, etc.) which recites specific structure which does not meet the 3-prong test for invoking 112f.   Likewise the outdoor ventilation assembly of the claims raises the same indefiniteness issue as to whether or not 112f is meant to be invoked based on the recitation of “configured to” in claim 1 but then such features reciting specific structure in dependent claims which would not invoked 112d.   Other limitations, such as a fan “configured to” recites a fan which is not a generic placeholder and itself would not invoke 112f.   As the claims are inconsistent with terms therein invoking 112f or not, it is not clear whether or not the claims mean to invoke this section of 35 U.S.C. 112.  If Applicant intends to invoke 35 U.S.C. 112f for any feature in the claims, the claims should be amended to remove any structure corresponding to a given feature.  If Applicant does not intend to invoke 35 U.S.C. 112f, then the claims should be amended to remove the term “configured to” from the claims.  For examination purposes, since the claims are not consistent with respect to the 3-prong test for meeting 35 U.S.C. 112f throughout the claims, the claims have not been interpreted to invoke 35 U.S.C. 112f.  
Claim 1 recites the limitation "the outdoor ventilation system" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The term should be amended to “the outdoor ventilation assembly” to be consistent with the prior claimed terminology.  Claim 1 also recites the limitation "the ambient atmosphere " in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The term should be amended to “an ambient atmosphere” to be consistent with the prior claimed terminology. 
Claim 2 recites the limitation "the fuel cell system module” in lined 4-5.  There is insufficient antecedent basis for this limitation in the claim as the claim only recites a fuel cell system and fuel cell modules prior but not a fuel cell system module as recited now in claim 2.  The term should be amended to “the fuel cell modules” in accordance with the disclosed invention.  Care should be taken to review the claims in their entirety for consistency with whatever term Applicant employs to amend the claim to be, be consistent with the remaining claimed terminology.  Claim 2 also recites the limitations "the top" in line 8 and “the bottom” in line 9.  There is insufficient antecedent basis for these limitations in the claim.  The terms should be amended by replacing each instance of “the” to “a”.
Claim 4 recites the limitation "the first and second outer lower ducts" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The term should be amended to “the first and second outer ducts” to be consistent with the prior claimed terminology. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (JP 2006-073446A).
	Hasegawa discloses various configurations of a fuel cell system for either indoor application (Figs. 1 and 2) or outdoor application (Figs. 3 and 4).  The invention includes attaching the venting assembly to plural fuel cell modules (Fig. 5) in conjunction with the particular prior embodiments of Figs. 1-4.  The invention of Hasegawa reads on claim 1 as follows:
The method of configuring a fuel cell system 5 including fuel cell modules, the method comprising:
determining whether the fuel cell system is intended for indoor use (see Figs. 1 and 2) or outdoor use (Figs. 3 and 4); and either attaching an indoor ventilation assembly 9 to the fuel cell modules, if the fuel cell system 5 is intended for outdoor use (interpreted based on the disclosure to be indoor use and not outdoor use as claimed; Figs. 1-2) or attaching an outdoor ventilation assembly 9 to the fuel cell modules in fuel cell housing 5, if the fuel cell system is intended for outdoor use (Figs. 3-4); wherein:
the indoor ventilation assembly 9 is configured to collect exhaust from the fuel cell modules in fuel cell housing 5 and transport the collected exhaust to a vent leading outside of a room 1 housing the fuel cell system, and the outdoor ventilation system 9 is configured to directly vent the exhaust from each fuel cell module in the housing 5 to the ambient atmosphere (Figs. 3-4).
Plural modules 5 are provided in an array (Fig. 5) for either indoor or outdoor use corresponding to the embodiments in Figs. 1-4 for venting of the fuel cells (as applied to claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2006-073446A) in view of Ikeda et al. (JP 08-293316).
As discussed above, Hasegawa discloses venting fuel cell modules for indoor or outdoor applications.
Hasegawa does not disclose the venting assembly of claims 3 or 5.
With respect to claim 3:
Ikeda discloses a method of ventilating a fuel cell, with the system and method including configuring a fuel cell system having fuel cell modules therein with a ventilation assembly (Figs. 1-4).
The ventilation assembly uses cabinet or ambient air flow into the cabinet structure flowing from an outer region (conduit) and blows the air into upper chamber 25 to prevent a reaction exhaust 16 from the fuel cell system 1, flowing in an inner conduit 3/24 from leaking into the room housing the fuel cell system 1 (Fig. 1 as applied to claim 3).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the venting system of Hasegawa to include an air circulation system which vents fuel cell exhaust from an inner conduit, combines the exhaust with cabinet air flown in an outer conduit.
With respect to claim 5:
Hasegawa does not teach of the indoor ventilation system comprising the outer housing, inner housing and fan configured to selectively apply different amounts of suction to the inner and outer housings. 
In the same designs of Ikeda, the venting assembly includes an inner housing 24 receiving fuel cell reaction exhaust, an outer housing 25 configured to receive cabinet exhaust from the cabinet 19, and fans 22 which applies different amount of suction to the inner housing 24 and outer housing 25 based on the placement of the fans in relation to the outlets of the inner housing 24 (nearer to the fans) compared to the outlets of the outer housing which are further from the fans (as applied to claim 5).
The fans 22 are sufficiently configured to provide a different pressure in the outer housing and inner housing is able to maintain a lower pressure in the outer housing if need be. The air from the outer housing and inner housing are mixed into mixed exhaust air 18 and the releasing speed can be adjusted (para. [0013] Fig. 1 as applied to claim 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Hasegawa to include a vent structure such as in Ikeda wherein the system vents fuel cell exhaust and cabinet exhaust such that the fans provide desired levels of suction since it would have maintained the desired flow of gases in a fuel cell system for venting and prevent undesired backflow of vented gases accordingly.   
Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
a.	With respect to claim 2, the following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of claim 2 wherein the outdoor ventilation assembly comprises the particular ventilation module therein including the first inlet, second inlet, first diverter, fan assembly guide, fan housing and fan in the fan housing as recited therein.  The cited prior art of record does not reasonably teach, suggest or render obvious these features and there is no motivation to modify any of the cited prior art of record in the manner recited in claim 2 given that the features there in are absent from the cited prior art of record.    
Richards (U.S. Patent Application No. 2012/0189940) discloses the general fuel cell module array as in the instant application to outdoor applications but does not teach of venting, much less the outdoor ventilation assembly of claim 2.  JP 08-293316 discloses a distinct ventilation assembly from that of claim 2 and JP 2006-073446A merely discloses pipes for the ventilation assemblies therein.  The particular ventilation assembly of claim 2 is therefore held to be allowable over the cited prior art of record.
b.	With respect to claim 4, the following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of claim 4 wherein the indoor ventilation assembly comprises the particular inner duct comprising exhaust inlets to receive exhaust from the fuel cell modules of the system, first and second outer ducts on opposing sides of the inner duct, the outer ducts comprising air inlets to receive ambient air and a fan configured to apply suction to at least one of the inner and outer ducts as claimed.  The cited prior art of record does not reasonably teach, suggest or render obvious the particular vent housing of claim 4.    Richards (U.S. Patent Application No. 2012/0189940) discloses the general fuel cell module array as in the instant application to outdoor applications but does not teach of venting, much less the outdoor ventilation assembly of claim 4.  JP 08-293316 discloses a distinct ventilation assembly from that of claim 4 and JP 2006-073446A merely discloses pipes for the ventilation assemblies therein.  The particular ventilation assembly of claim 4 is therefore held to be allowable over the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richards (U.S. Patent Application No. 2012/0189940) discloses the general fuel cell module array as in the instant application but does not teach of the particular venting structure nor corresponding method for configuring the fuels therein upon determining whether the modules of Richards are for indoor or outdoor use (note that the disclosure of Richards appears to be directed to outdoor applications only).  Bunker (U.S. Patent Application No. 2004/0038097) teaches of a fuel cell assembly including plural modules along with designs for regulating flow of air in and around the fuel cell modules of a fuel cell system using other venting designs.  U.S. Patent Application No. 2013/0189599 discloses a design and method for venting a fuel cell module for indoor or outdoor using other venting designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725